PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SUGHRUE MION, PLLC
2000 PENNSYLVANIA AVENUE, N.W.
SUITE 9000
WASHINGTON, DC 20006

In re Application of: Shin Osuga
Serial No.: 16580562         
Filed: September 24, 2019
Docket: Q249471
Title: OCCUPANT MONITORING DEVICE, OCCUPANT MONITORING METHOD, AND OCCUPANT MONITORING PROGRAM
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to request for issuance of new office action and to reset the time period for reply due to missing office action filed on 18 February 2022. The Petition is treated under 37 CFR § 1.181(a).

The petition is GRANTED.

Petitioner alleges non-receipt of the Final Office Action issued on October 25, 2021, which was noticed during a check of the USPTO’s Patent Application Information Retrieval (PAIR) System. Petitioner attests that a search of the electronic docket records of the attorney indicates that the Final Office Action dated October 25, 2021 was not in fact received. In support of the petition, Petitioner has provided a copy of the internal docket record for all Office Actions received from the USPTO in the Sughrue Mion PLLC Docketing Department during the period from October 22, 2021 up to and including November 2, 2021. Petitioner has also provided printouts of the PAIR Transaction History and Image File Wrapper which show no Email Notification was issued for the Final Office Action of October 25, 2021. Petitioner submits USPTO actions are routinely downloaded by PAIRLink through (i) a manually created fetch, and/or (ii) a notification of availability from a USPTO Eoffice email. PAIRLink was not made aware of the documents’ availability and the document was not downloaded because the application number was not encountered in any of the two processes. Petitioner also notes his office would not have known to retrieve the document since the USPTO did not issue an eOffice Action Notification alerting Sughrue Mion PLLC that the document had issued even if not using PAIRLink.



Accordingly, the petition is GRANTED. The Technology Center’s technical support staff will be notified of this decision to re-mail the Final Office Action dated October 25, 2021. The shortened statutory period of three months will be set to begin as of the mailing thereof.

Petitioner also filed a petition under 37 CFR 1.182 for expedited processing of petition to reset the time period for replay due to missing office action, which is granted in view of this petition decision.

Any inquiry concerning this decision should be directed to Haixia Du at (571) 270-5646. 


/Haixia Du/________
Haixia Du, Quality Assurance Specialist
TC2600